DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claims 2-11 are objected to because of the following informalities:  - -A guide -- in line should recite “the guide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation "the movement" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rotation axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the entire displacement path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 14 recite the limitation "the direction of gravity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4,5 8,10,11,12,15  are rejected under 35 U.S.C. 102(a) (1) as being by Herchenreder et al ( WO2018/073607).
Regarding claim 1, Herchenreder et al disclose a guide device for displaceably mounting an object on a further object, wherein the guide device comprises the following: at least two guide rails, (24) which are movable relative to one another by means of a rolling element arrangement; a movement device,23 bearing for influencing the movement of the at least two guide rails,24 relative to one another.

Regarding claim 2, Herchenreder et al disclose guide device in accordance with claim 1, wherein each guide rail,24 has a substantially C-shaped cross section (21a, fig.2) and comprises a rail back, from which two limbs provided with rolling element races protrude laterally.

Regarding claim 3, Herchenreder to disclose a guide device in accordance with claim 1, wherein the movement device comprises a first coupling element,20 and a second coupling element, 30 wherein the first coupling element and the second coupling element are coupled or couplable to one another to influence the movement of the at least two guide rails relative to one another, wherein the first coupling element is secured directly on or relative to a first guide rail or is formed by a portion or part of the first guide rail, and/or wherein the second coupling element is secured directly on or relative to a second guide rail or is formed by a portion or part of the second guide rail.

Regarding claim 4, Herchenreder et al disclose a guide device in accordance with claim 3, wherein at least one of the coupling elements,20, extends at least over a maximum displacement path of the guide device, so that the coupling elements (20,30) are coupled or couplable to one another continuously over the entire displacement path.

Regarding claim 5, Herchenreder et al guide device in accordance with claim 1, wherein the movement device comprises at least one coupling element which is arranged, secured, on a rail back of one of the guide rails and/or on a limb of one of the guide rails.
Regarding Claim 8, Herchenreder et al disclose two more coupling elements,33 which are arranged fully within an intermediate space formed between the at least two guide,24.
Regarding claim 10, Herchenreder et al disclose discloses a guide device in accordance with claim 1, wherein the guide rails (11,12) are formed mirror-symmetrically with respect to a longitudinal median plane running perpendicularly to rail backs of the two guide rails and along a displacement direction. Fig.3

Regarding claim 11, Herchenreder et al as modified disclose a displacement system, comprising two objects and a guide device,10 in accordance with claim 1, by means of which one of the two objects (20,30) is mounted on the further of the two objects to be displaceable relative to the further object.

Regarding claim 12, Herchenreder et al as modified disclose a displacement system in accordance with claim 11, wherein the guide device,10 is arranged between the two objects with respect to the direction of gravity.

Regarding claim 15, Herchenreder et al disclose s a motor vehicle comprising one or more guide device (33) in accordance with for mounting components of the motor vehicle displaceably relative to one another (arm rest).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,7, 9,11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herchenreder et al ( WO2018/073607) in view of  GASSER. 

Regarding claim 6, Herchenreder et al fails to disclose 
wherein the movement device comprises a coupling element formed as a rotary element, in particular as a toothed wheel, and/or one or more coupling elements formed as linear elements, as toothed racks.
However, Gasser teaches a coupling element formed as a rotary element, 20 as a toothed wheel, and/or one or more coupling elements formed as linear elements,16 as toothed racks.
It would have been obvious to one of ordinary skill in the art before the effective date of claim the invention motivated to modify the apparatus as disclose by Herchenreder et al to include one or more coupling elements formed as linear elements, as toothed racks as taught by GASSER order to provide damping rotation in the forward and rearward direction.

Regarding claim 7, Herchenreder et al as modified disclose guide device in accordance with claim 6, wherein the rotation axis of the rotary element,16 runs at least approximately perpendicularly to a plane of extent, parallel to which at least one rail back of at least one guide rail extends (fig. 2.)

Regarding claim 9, Herchenreder et al as modified disclose wherein the movement device comprises a damping device, 20 or is formed as a damping device and/or as a drive device.

Regarding claim 13, Herchenreder et al as modified disclose a displacement system in accordance with claim 11, wherein one or more rail backs of guide rails of the guide device are oriented substantially perpendicularly to the direction of gravity (fig.8).

Regarding claim 14, Herchenreder et al disclose a displacement,10
system in accordance with claim 11, wherein the displacement system is an armrest device, fig.9 wherein one of the two objects is an armrest element, 50 and/or wherein one of the two objects is a centre console of a motor vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Doornbos teaches a coupling element formed as a rotary element,24,26 in particular as a toothed wheel, a drive device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINEL E ROMAIN/Primary Examiner, Art Unit 3612